DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “a peripheral area other than a diagnosis area that has a high probability as diseases in the picked-up image is set to be a measuring area” should read as “a peripheral area other than a diagnosis area that has a high probability .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0008188 to Adiri et al. “Adiri”, in view of U.S. Patent Application Publication No. 2016/0275681 to “D’Alessandro”, and further in view of U.S. Patent Application Publication No. 2006/0023273 to “Kato”.

Regarding claim 1, Adiri discloses an image processing method (method with an imaging processing part, Paragraph 0040) in a diagnosis assisting device (“diagnostic system”, Abstract, Paragraph 0039; “image capturing device”, Paragraph 0020; Fig. 1C, Ref. 80) that diagnoses (“Diagnosis”, Fig. 2A, Step 70) lesions (“medical condition….such as any skin lesions”, Paragraph 0016, where the skin reads on a type of tissue) from a picked-up image (“captured images”, Paragraph 0019), the method comprising:
A) performing an image correction (“normalization”, Paragraphs 0022; Fig. 2A, Ref. 150; “image normalization function”, Paragraph 0042) on the picked-up image for diagnosis (“associating the at least one color, form and/or size parameter of the skin feature with medical diagnostic criteria”, Paragraph 0045), and 
B) obtaining an input image to an identifier that identifies diseases based on the picked-up image having undergone the image correction (Paragraph 0031, normalization function and further processing applied to captured image(s) 120, which is then used for diagnosis 70, which is carried out at least partially by processor 89 and/or server 98, which would read on an identifier; wherein the diagnosis provides a medical diagnostic indication relating to a medical condition 75, such as melanoma, see Paragraph 0033, or other types of cancer, Paragraph 0030).
However, Adiri does not explicitly disclose wherein in A), when performing the image correction, a peripheral area other than a diagnosis area that has a high probability as diseases in the picked-up image is set to be a measuring area. 
D’Alessandro teaches wherein in the (A), when performing the image correction, a peripheral tissue area other than a diagnosis area that has a high probability as diseases in the picked-up image is set to be a measuring area (Paragraph 0050, the area of background skin within each cropped tile (outside the detected feature boundary) may be used to compute a correction function for that entire tile).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adiri’s invention, wherein in A), when performing the image correction, a peripheral area other than a diagnosis area that has a high probability as diseases in the picked-up image is set to be a measuring area, as taught by D'Alessandro, in order to normalize the subject’s background skin surrounding the skin features to then be able to calculate a correction function for the entire region (D'Alessandro, Paragraph 0050).
However, the modifications of Adiri and D’Alessandro do not disclose wherein the normalization is a brightness correction, a brightness histogram is created relative to the measuring area, a correction gain value is calculated based on a peak value of the created brightness histogram.
Kato teaches in a similar field of endeavor of image correction, and more specifically, the brightness of an image (Abstract).  Kato teaches a brightness correction is performed as the image correction (“image pickup device with a brightness correcting function and method of correcting brightness of image”, Title).  Kato further teaches a brightness histogram is created relative to the measuring area (“a histogram generation unit which generates a histogram representing a brightness distribution of digital image data”, Abstract).  
Kato further teaches a correction gain value is calculated based on a peak value of the brightness histogram (See Fig. 4).  As seen in Fig. 4, in the process of brightness correction, histograms representing brightness distribution of the image data (Paragraph 0094; Fig. 4, Ref. 13) are generated.  A peak value of the brightness histogram is detected (Fig. 4, Ref. S14; Paragraph 0096), and calculates a correction based on the peak value (Fig. 4, Ref. S18), wherein the correction reads on a correction gain value.  Kato further teaches determining the maximum peak value (“MOST_PEAK”) (Paragraph 0098-0099), and using the maximum peak value to calculate a correction that is applied (multiplying ASSIST RATIO) to the image, which reads on all the pixels in a color space (Paragraphs 0102-0108). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Adiri and D’Alessandro, wherein the normalization includes a brightness correction as the image correction, a brightness histogram is created relative to the measuring area, a correction gain value is calculated based on a peak value of the brightness histogram, and each of pixels in a color space is corrected by using the calculated correction gain value, as taught by Kato, in order to implement  a brightness correction as part of the optimized image normalization that corrects the brightness based on the brightest color element (Kato, Paragraph 0098).  

Regarding claim 6, the combination of Adiri, D’Alessandro, and Kato disclose all the features of claim 1 above.
Kato further teaches wherein: the color space includes at least one of an RGB color space (“R,G, and B of raw data”, Paragraph 0096), and the pixels R, G, and B are multiplied by the same correction gain value in a case of the RGB color space to obtain the correction gain (Paragraphs 0102-108).  Kato teaches determining the maximum peak value (“MOST_PEAK”) from among the peak values of R, G, and B of a RGB color space (Paragraph 0098-0099), and using the maximum peak value to calculate a correction that is applied the image, which reads on all the pixels in the RGB color space (Paragraph 0102-0108).  Further, Kato discloses multiplying the correction (“ASSIST_RATIO”, Paragraph 0102) to the values of the color space (“normal table(n)”, Paragraph 0107) in processing image for brightness correction (Paragraph 0108).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Adiri, D’Alessandro, and Kato, wherein the pixels R, G, and B are multiplied by the same correction gain value in a case of the RGB color space, as further taught by Kato, in order to apply the correction gain value to the RGB pixels.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Adiri, in view of D’Alessandro, and further in view of Kato, as applied to claim 1 above, and further in view of Non-Patent Literature: “Deep Features to Classify Skin Lesions.” to Kawahara et al. “Kawahara”.

Regarding claim 2, the modifications of Adiri, D’Alessandro, and Kato discloses all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Kato teaches a correction gain value is calculated based on a peak value of the brightness histogram (See Fig. 4).  As seen in Fig. 4, in the process of brightness correction, histograms representing brightness distribution of the image data (Paragraph 0094; Fig. 4, Ref. 13) are generated.  A peak value of the brightness histogram is detected (Fig. 4, Ref. S14; Paragraph 0096), and calculates a correction based on the peak value (Fig. 4, Ref. S18), wherein the correction reads on a correction gain value.  Kato further teaches determining the maximum peak value (“MOST_PEAK”) (Paragraph 0098-0099), and using the maximum peak value to calculate a correction that is applied (multiplying ASSIST RATIO) to the image, which reads on all the pixels in a color space (Paragraphs 0102-0108).  This would read on at least two pixels among the pixels in the color space are multiplied by the same correction gain value and each of the pixels in the color space is corrected.
Additionally, as disclosed in the claim 1 rejection above, Adiri discloses a diagnostic system with an image capturing device that diagnosis skin lesions.  Adiri discloses capturing images of the skin (Fig. 3, Ref. 230; Paragraph 0043).   The captured image is then processed (reads on image correction) and analyzed by an analysis module (Fig. 2B, Ref. 101; Paragraph 0035), to derive a medical diagnostic indication relating to medical condition (Paragraph 0035; Fig. 3, cont. 2, stage 280), wherein the medical condition is any dermatological state or phenomena of the skin, be it normal or abnormal, such as any skin lesions (Paragraph 0016).  The analysis module reads on an identifier that identifies diseases based on the unknown picked-up image relating to an object to be diagnosed and the processed captured image reads on an input image that is inputted into the analysis module.
However, the modifications of Adiri, D’Alessandro, and Kato do not disclose in B), an average pixel value of the picked-up image is subtracted from a pixel value of the picked-up image having undergone the image correction to obtain the input image to the identifier.  
Kawahara teaches subtracting a target pixel value from a pixel value of the picked-up image, and further, wherein the target pixel value is an average pixel value (Page 1398, right column, Image normalization and preprocessing).  Kawahara teaches the images are normalized by subtracting the averaged activity over the training set to center the RGB values around zero (Page 1398, right column, Image normalization and preprocessing), where the mean is a mean of the RBG pixel values computed over each individual images of a data set (Page 1398, right column, Image normalization and preprocessing).  The mean reads on a target pixel value.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Adiri,  D’Alessandro, and Kato, wherein the method includes subtracting a target pixel value from a pixel value of the picked-up image having undergone the image correction as disclosed by Adiri, and further, wherein the target pixel value is an average pixel value, as taught by Kawahara, in order to provide some invariance to differences in lighting and skin tone, and improve the discriminant values in the resulting feature vector (Kawahara, Page 1398, right column, Image normalization and preprocessing).

Regarding claim 3, the modifications of Adiri, D’Alessandro, Kato, and Kawahara disclose all the features of claim 2 above.  
As disclosed in the claim 2 rejection above, Kato teaches a correction gain value is calculated based on a peak value of the brightness histogram (See Fig. 4).  As seen in Fig. 4, in the process of brightness correction, histograms representing brightness distribution of the image data (Paragraph 0094; Fig. 4, Ref. 13) are generated.  A peak value of the brightness histogram is detected (Fig. 4, Ref. S14; Paragraph 0096), and calculates a correction based on the peak value (Fig. 4, Ref. S18), wherein the correction reads on a correction gain value.  Kato further teaches determining the maximum peak value (“MOST_PEAK”) (Paragraph 0098-0099), and using the maximum peak value to calculate a correction that is applied (multiplying ASSIST RATIO) to the image, which reads on all the pixels in a color space (Paragraphs 0102-0108).  This would read on at least two pixels among the pixels in the color space are multiplied by the same correction gain value to obtain the correction gain, and each of the pixels in the color space is corrected by using the obtained correction gain.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adiri, in view of D’Alessandro, further in view of Kato, and further in view of Kawahara, as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2009/0295941 to Nakajima et al. “Nakajima”.

Regarding claim 4, the modifications of Adiri, D’Alessandro, Kato, and Kawahara disclose all the features of claim 2 above.  
Kato teaches obtaining an upper end value of a brightness, the correction gain is clipped so as not to exceed the upper end value, and the correction gain value is taken as an eventual correction gain value.  
Kato teaches determining highest peak of the brightness histogram out of the brightest color element in R, G, B color space (Paragraph 0098), wherein these brightest color element reads on the high brightness side of the brightness histogram.  Kato further teaches setting a target level such as 900 out of a maximum value of 1023 (Paragraph 0100) for the brightness correction, and the correction value is adjusted to reach the target level (Paragraph 0102).  This reads on adjusting or clipping the correction gain (value) so as not to exceed the upper end value.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Adiri, D’Alessandro, Kato, and Kawahara, wherein the method includes obtaining an upper end value of a brightness, the correction gain is clipped so as not to exceed the upper end value, and the correction gain value is taken as an eventual correction gain value, as further taught by Kato, in order to brighten a region of interest in a picked-up image (Kato, Paragraph 0100).
However, the modifications of Adiri, D’Alessandro, Kato, and Kawahara do not disclose the brightness histogram is integrated from a high brightness side to obtain an upper end value of a brightness.
Nakajima teaches the brightness histogram is integrated from a high brightness side to obtain an upper end value of a brightness (Paragraphs 0078-0082).  Nakajima teaches performing an integration for the brightness using a brightness histogram (Paragraph 0079), from a side having high brightness, and detects a brightness integration section (Paragraph 0081).  The brightness integration value is used to calculate the maximum brightness value (Paragraph 0082).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Adiri, D’Alessandro, Kato, and Kawahara, wherein the method includes the brightness histogram is integrated from a high brightness side to obtain an upper end value of a brightness, as further taught by Nakajima, in order to determine the maximum brightness value, and improve the precision of the brightness value that is detected (Nakajima, Paragraphs 0082-83).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adiri, in view of D’Alessandro, and further in view of Kato, as applied to claim 1 above, and further in view of U.S. Patent No. 5,594,807 to “Liu”, and further in view of Non-Patent Literature: “Deep Features to Classify Skin Lesions.” to Kawahara et al. “Kawahara”.

Regarding claim 5, the modifications of Adiri, D’Alessandro, and Kato discloses all the features of claim 1 above.
Adiri further discloses the diagnosis area is set to be a center circle of the picked-up image (Paragraph 0031 and Fig. 2A).  Adiri discloses capturing an image of the skin area (Paragraph 0031), that reads on the picked-up image and as can be seen in the high level schematic illustration in Fig. 2A, a center circle is drawn that represents the vicinity of the skin that includes a skin feature to be analyzed or diagnosed (“diagnosis”, Paragraph 0031) and obtaining an input image to an identifier that identifies diseases based on the picked-up image having undergone the image correction (Paragraph 0031, normalization function and further processing applied to captured image(s) 120, which is then used for diagnosis 70, which is carried out at least partially by processor 89 and/or server 98, which would read on an identifier; wherein the diagnosis provides a medical diagnostic indication relating to a medical condition 75, such as melanoma, see Paragraph 0033, or other types of cancer, Paragraph 0030).
Further, as disclosed in the claim 1 rejection above, D’Alessandro teaches the measuring area is other than the area  of the skin feature to be analyzed (Paragraph 0050, the area of background skin within each cropped tile (outside the detected feature boundary) may be used to compute a correction function for that entire tile).  Therefore, in combination with Adiri, the area of background skin would read on a measuring area other than the center circle.
Additionally, as disclosed in the claim 1 rejection above, Kato teaches a brightness histogram is created relative to the measuring area (“a histogram generation unit which generates a histogram representing a brightness distribution of digital image data”, Abstract); a maximum peak value of the brightness histogram is obtained and a target value for a brightness correction is set so as to set the correction gain that causes the peak value prior to the correction to be the target value; and each pixel is multiplied by the obtained correction gain value to perform a brightness correction.  Kato teaches determining the peak value of the brightness histogram, by determining the maximum peak value (“MOST_PEAK”) from among the peak values of R, G, and B of a RGB color space (Paragraph 0098-0099), and using the maximum peak value to determine a target value (Paragraph 0100) and calculate a brightness correction that is applied (multiplying ASSIST RATIO) to the image (Paragraphs 0102-0108).	
However, the modifications of Adiri, D’Alessandro, and Kato do not disclose an addition average relative to an adjacent brightness value is taken to perform smoothing on the brightness histogram in a brightness direction.  
Liu teaches in a similar field of endeavor of image processing for medical images through brightness determination of the image (Abstract).  Liu teaches generating a brightness window for a region of pixels that does not include regions of the image that indicate structure (Col. 7, lines 40-58).  Liu further teaches obtaining an average of adjacent actual pixels relative to a current pixel  for windows or regions of pixels in the image for compiling the brightness histogram (Col. 20, lines 54-67) to generate similarity values for each window or regions of pixels for smoothing (Col. 21, lines 22-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Adiri, D’Alessandro, and Kato, wherein an addition average relative to an adjacent brightness value is taken to perform smoothing on the brightness histogram in a brightness direction, as taught by Liu, in order to smooth the image and produce a more uniform brightness in the image (Col. 17, lines 54-67).
However, the modifications of Adiri, D’Alessandro, Kato, and Liu do not disclose in B), a target pixel value of the brightness correction of the picked-up image is subtracted from a pixel value of the picked-up image having undergone the image correction to obtain the input image to the identifier.  
Kawahara teaches subtracting a target pixel value from a pixel value of the picked-up image, (Page 1398, right column, Image normalization and preprocessing).  Kawahara teaches the images are normalized by subtracting the averaged activity over the training set to center the RGB values around zero (Page 1398, right column, Image normalization and preprocessing), where the mean is a mean of the RBG pixel values computed over each individual images of a data set (Page 1398, right column, Image normalization and preprocessing).  The mean reads on a target pixel value.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Adiri,  D’Alessandro, and Kato, wherein the method includes subtracting a target pixel value from a pixel value of the picked-up image having undergone the image correction, as taught by Kawahara, in order to provide some invariance to differences in lighting and skin tone, and improve the discriminant values in the resulting feature vector (Kawahara, Page 1398, right column, Image normalization and preprocessing).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8 and 9 of U.S. Patent No. 11,379,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited method of an image processing method in a diagnosis assisting device that diagnoses lesions from a picked-up image, the method comprising performing an image correction on the picked-up image for diagnosis, and wherein a peripheral area other than a diagnosis area that has a high probability as diseases in the picked-up image is set to be a measuring area, is found in the claim 1 of the ‘958 patent.  The recited method of obtaining an input image to an identifier that identifies diseases based on the picked-up image having undergone the image correction can be found in claim 8 or 9 of the ‘958 patent.  The recited method of performing a brightness correction as the image correction, and creating a brightness histogram relative to the measuring area, calculating a correction gain value based on a peak value of the created brightness histogram, and each of pixels in a color space is corrected by using the calculated correction gain value is found in claim 6 of the ‘958 patent.
Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 9 of U.S. Patent No. 11,379,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited elements of at least two pixels among the pixels in the color space are multiplied by the same correction gain value so as not to change a color phase and to obtain a correction gain is found in claim 4 of the ‘958 patent.  The recited method of each of the pixels in the color space is corrected by the obtained correction gain is found in claim 7 of the ‘958 patent.  The recited element of an average pixel value of the picked-up image is subtracted from a pixel value of the picked-up image having undergone the image correction to obtain the input image to the identifier is found in claim 9 of the ‘958 patent.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 9 of U.S. Patent No. 11,379,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited method of the brightness histogram is integrated from a high brightness side to obtain an upper end value of a brightness, the correction gain is clipped so as not to exceed the upper end value, and the correction gain value is taken as an eventual correction gain value is found in claim 6 of the ‘958 patent.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 8 of U.S. Patent No. 11,379,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited method of the diagnosis area is set to be a center circle of the picked-up image, and a number of pixels is counted within the measuring area other than the center circle for each brightness value to create the brightness histogram, an addition average relative to an adjacent brightness value is taken to perform smoothing on the brightness histogram in a brightness direction, the peak value of the brightness histogram at a high brightness side is obtained, a target value for the brightness correction is set so as to set the correction gain that causes the peak value prior to the correction to be the target value of the brightness correction, and each pixel is multiplied by the obtained correction gain value to perform the brightness correction is found in claim 5 of the ’958 patent.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7 and 8 of U.S. Patent No. 11,379,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited limitation of wherein the color space includes at least one of an RGB color space, a YUV color space, or an HSV color space, and the pixels R, G, and B are multiplied by the same correction gain value in a case of the RGB color space, the pixels Y, U, and V are multiplied by the same correction gain value in a case of the YUV color space, and the pixels S and V are multiplied by the same correction gain value in a case of the HSV color space to obtain the correction gain can be found in claim 7 of the ‘958 patent.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/            Examiner, Art Unit 3793                                                                                                                                                                                            

/BONIFACE NGATHI N/            Primary Examiner, Art Unit 3793